Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11347470. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth and because of the claims in the instant application are broader than the claims in '470.

A comparison of the claim language follows, where the similar language is underlined for identification: 


Instant Application
17/730,515
US Patent No. 11347470
1. A method comprising: presenting, by a playback device, first media content from a first source; obtaining, by the playback device, a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time; determining, by the playback device, a first loudness level of the first media content, wherein determining the first loudness level comprises comparing a loudness level observed by the playback device with a loudness level indicated by the loudness level profile; determining, by the playback device, a second loudness level of a replacement content segment; based on a difference between the first loudness level and the second loudness level, adjusting, by the playback device, a loudness level of the replacement content segment so as to generate a replacement content segment having a third loudness level that is different from the second loudness level; and presenting, by the playback device, the replacement content segment having the third loudness level in place of a replaceable content segment of the first media content.
1.  (Previously Presented) A method comprising: presenting, by a playback device, first media content from a first source; encountering, by the playback device, a trigger replace a replaceable content segment of the first media content with a replacement content segment, wherein the replacement content segment is stored in a local cache of the playback device; obtaining, by the playback device, a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time; determining, by the playback device, a first loudness level of the first media content, wherein determining the first loudness level comprises comparing a loudness level observed by the playback device with a loudness level indicated by the loudness level profile; determining, by the playback device, a second loudness level of the replacement content segment; based on a difference between the first loudness level and the second loudness level, adjusting, by the playback device, a loudness level of the replacement content segment so as to generate a replacement content segment having a third loudness level that is different from the second loudness level; and responsive to encountering the trigger, presenting, by the playback device, the replacement content segment having the third loudness level in place of the replaceable content segment.


   

Instant Application
17/730,515
US Patent No. 11347470
11. A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: presenting first media content from a first source, obtaining a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time, determining a first loudness level of the first media content, wherein determining the first loudness level comprises comparing a loudness level observed by a playback device with a loudness level indicated by the loudness level profile, determining a second loudness level of a replacement content segment, based on a difference between the first loudness level and the second loudness level, adjusting a loudness level of the replacement content segment so as to generate a replacement content segment having a third loudness level that is different from the second loudness level, and presenting the replacement content segment having the third loudness level in place of a replaceable content segment of the first media content
11. (Previously Presented) A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: presenting first media content from a first source, encountering a trigger to replace a replaceable content segment of the first media content with a replacement content segment, wherein the replacement content segment is stored in a local cache of a playback device, obtaining a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time, determining a first loudness level of the first media content, wherein determining the first loudness level comprises comparing a loudness level observed by the playback device with a loudness level indicated by the loudness level profile, determining a second loudness level of the replacement content segment, based on a difference between the first loudness level and the second loudness level, adjusting a loudness level of the replacement content segment so as to generate a replacement content segment having a third loudness level that is different from the second loudness level, and responsive to encountering the trigger, presenting the replacement content segment having the third loudness level in place of the replaceable content segment.


         
   

Instant Application
17/730,515
US Patent No. 11347470
16. A computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising: presenting first media content from a first source, obtaining a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time, determining a first loudness level of the first media content, wherein determining the first loudness level comprises comparing a loudness level observed by a playback device with a loudness level indicated by the loudness level profile, determining a second loudness level of a replacement content segment, based on a difference between the first loudness level and the second loudness level, adjusting a loudness level of the replacement content segment so as to generate a replacement content segment having a third loudness level that is different from the second loudness level, and presenting the replacement content segment having the third loudness level in place of a replaceable content segment of the first media content.
16. (Currently Amended) A computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored therein instructions that are executable to cause the computing system to perform a set of acts comprising: presenting first media content from a first source, encountering a trigger to replace a replaceable content segment of the first media content with a replacement content segment, wherein the replacement content segment is stored in a local cache of a playback device, obtaining a loudness level profile for the first media content, wherein the loudness level profile characterizes changes in loudness within the first media content over time, determining a first loudness level of the first media content, wherein determining the first loudness level comprises comparing a loudness level observed by the playback device with a loudness level indicated by the loudness level profile, determining a second loudness level of the replacement content segment, based on a difference between the first loudness level and the second loudness level, adjusting a loudness level of the replacement content segment so as to generate a replacement content segment having a third loudness level that is different from the second loudness level, and responsive to encountering the trigger, presenting the replacement content segment having the third loudness level in place of the replaceable content segment.


Referring to claim 2-10, 12-15, 17-20 in the instant application see claim 2-10, 12-15, 17-20  of ‘470 patent.

Allowable Subject Matter
Claim 1-20 allowed over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE KURIEN/
Examiner, Art Unit 2421

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421